Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered October 12, 1994, convicting defendant, after a jury trial, of burglary in the third degree and petit larceny, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations as to credibility and reliability of identification testimony. Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.